Citation Nr: 1222370	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-27 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service so as to require a VA examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of noise exposure in service.  Specifically, he claims that he was exposed to very loud diesel engine noise, helicopter noise and artillery gunfire, while assigned to the 155th Transportation Company, as a transportation specialist, during active duty in Vietnam.  He also claims that he was exposed to artillery canon fire, which was so loud that it "hurt" his eardrums and rendered him temporarily deaf.

The Veteran reported that he noticed "buzzing" in his ears prior to his discharge, but that he did not think it was important.  The Veteran also denied any post-service noise exposure.

Service treatment records are negative for any complaints, treatment or diagnosis of hearing loss or tinnitus, and the Veteran denied any ear problems at the time of his separation in January 1966.  However, the Veteran's DD-214 shows that he served for almost two years with a military occupational specialty (MOS) of 71N20 movement specialist, also referred to as a transportation movement specialist.  The Board finds that resolving all doubt in the Veteran's favor, his contentions are consistent with the circumstances of his service.  Hence, the claimed acoustic trauma is deemed to have occurred.  38 U.S.C.A. § 1154(a), (b) (West 2002).  

The Board notes that the absence of service treatment records showing in-service evidence of hearing loss or tinnitus is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss and tinnitus.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran reported that he was given an audio examination by a private doctor, who was an ear, nose and throat specialist approximately twenty years prior to filing his claim in 2008, which showed significant hearing loss and tinnitus; however, the records of that examination are not available because the doctor retired and the records were destroyed as they were more than ten years old.  There is no other post-service medical evidence of record, VA or private, showing complaints or treatment related to hearing loss or tinnitus.  

Hearing loss and tinnitus are manifested by symptoms that the Veteran is competent to report.  The Veteran has reported that he has current hearing loss and current tinnitus, which he first noticed prior to his discharge from service.  The Veteran's reports provide competent and credible evidence of hearing loss during active military duty and a continuity of symptoms since.

Accordingly, an examination and opinion are needed to determine whether the Veteran currently has hearing loss and tinnitus related to service.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records pertaining to hearing loss and tinnitus should be obtained and added to the claims folder.

2.  Following completion of the above, afford the Veteran an examination to determine the nature and etiology of any currently present hearing loss.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

A diagnosis of hearing loss should be confirmed or ruled out.  If hearing loss is diagnosed, the examiner should provide an opinion as to whether there is a 50 percent or better probability that hearing loss, in whole or in part, is etiologically related to the Veteran's military service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

The examiner is also advised that the Board has determined that the Veteran had noise exposure during service.
A rationale should be given for all opinions and conclusions expressed.

3.  Following completion of the development requested in paragraph 1, above, afford the Veteran an examination to determine the nature and etiology of any currently present tinnitus.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

A diagnosis of tinnitus should be confirmed or ruled out.  If tinnitus is diagnosed, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the tinnitus, in whole or in part, is etiologically related to the Veteran's military service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

The examiner is also advised that the Board has determined that the Veteran had noise exposure during service.

A rationale should be given for all opinions and conclusions expressed.

4.  Thereafter, the claims on appeal should be readjudicated.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

